Citation Nr: 1033996	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-30 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for metastatic colon cancer to 
the lungs, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Atlantic County Veterans 
Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center (RO) 
in Philadelphia, Pennsylvania.

In August 2010, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  Metastatic colon cancer to the lungs was not shown in service 
or for many years thereafter, and there is no competent evidence 
linking the Veteran's current disorder to his active service.

2.  The preponderance of the competent and probative evidence of 
record does not show that the Veteran's currently diagnosed lung 
cancer represents a primary cancer site.


CONCLUSION OF LAW

Metastatic colon cancer to the lungs was not incurred in or 
aggravated by active service, nor may such be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection (to include as a result of exposure to 
herbicides), as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  This letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and the 
type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, private treatment records, VA examination 
reports, and a VA medical expert opinion.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service, even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A 
veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service-connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed colon cancer, and 
subsequently lung cancer, as a result of his exposure to Agent 
Orange during his service in the Republic of Vietnam.  After 
careful consideration of all procurable and assembled data, the 
Board finds that service connection for metastatic colon cancer 
to the lungs is not warranted on any basis.

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of any type of cancer.  As the 
Veteran served in the Republic of Vietnam during the Vietnam era, 
his exposure to an herbicide agent in service is presumed.

In March 2002, the Veteran was diagnosed with colon cancer after 
a private colonoscopy.  In June 2006, the Veteran was diagnosed 
with lung cancer, noted to be consistent with metastatic disease, 
after a private whole-body CT scan.  A September 2006 statement 
from a private nurse noted that the Veteran had been treated for 
lung cancer since late June 2006.  In May 2007, a private thorax 
CT scan revealed some changes in the Veteran's metastatic disease 
to the lungs, and it was noted that there was the possibility 
that such changes represented a second primary, but that more 
likely they represented an atypical metastasis.  A July 2010 
private treatment record noted a history of colon cancer with 
lung metastasis.

Pursuant to the Board's May 2010 request for a VA medical expert 
opinion, a VA physician specializing in oncology reviewed the 
medical evidence of record in May 2010 and determined, based on 
sound medical principles, that it is unlikely (probability less 
than 50 percent) that the Veteran's currently diagnosed lung 
cancer represents a primary cancer site.  The VA physician noted 
that the medical evidence consistently documents that the 
Veteran's cancer is metastatic colon cancer, and he opined that 
the September 2006 letter from the private nurse referring to the 
Veteran's "lung cancer" was in error.  The VA physician 
concluded that, although lung cancer can present at the time of 
diagnosis with multiple pulmonary metastases, this is much less 
likely than the recurrence of a colon cancer.  Furthermore, he 
concluded that the Veteran's response to treatment and life 
expectancy is much more consistent with metastatic colon cancer.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, the Board notes that metastatic 
colon cancer is not a disability recognized by VA as being due to 
herbicide exposure, and therefore it is not subject to 
presumptive service connection on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 Fed. 
Reg. 32395 (June 12, 2007) (the National Academy of Science found 
the evidence was consistent in not showing a positive association 
between gastrointestinal tumors, including the colon, and any 
magnitude of exposure to herbicides).  Further, no medical 
professional has suggested that the Veteran's colon cancer is 
related to herbicide exposure.

The Board acknowledges that VA has found a positive association 
between herbicide exposure and lung cancer, and notes that the 
evidence of record indicates that the Veteran's cancer 
metastasized to his lungs.  However, as outlined above, the 
preponderance of the competent and probative evidence of record 
does not show that the Veteran's currently diagnosed lung cancer 
represents a primary cancer site.  In this regard, the Board 
points out that a presumptive cancer (such as lung cancer) which 
develops as a result of a metastasizing non-presumptive cancer 
(such as colon cancer) may not be service-connected under 38 
U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a).  See 38 U.S.C.A. 
§ 1113(a); see also VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) 
as being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure); see also Darby v. Brown, 10 
Vet. App. 243 (1997) (the presumption of service connection for 
lung cancer was rebutted by medical evidence showing that the 
stomach was the primary site); see also Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (the presumption of service connection for 
liver cancer did not apply because the medical evidence revealed 
that carcinoma of the liver was a result of metastasis from colon 
cancer, rather than from primary liver cancer).  Accordingly, 
service connection for metastatic colon cancer to the lungs on a 
presumptive basis as a result of herbicide exposure is not 
warranted.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection based on Agent 
Orange exposure does not preclude an evaluation as to whether he 
is entitled to service connection on a direct basis or entitled 
to presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Upon review of the record, the Board finds that service 
connection for metastatic colon cancer to the lungs is not 
warranted on any basis.  The Veteran was not diagnosed with any 
type of cancer in service, nor was any type of cancer shown to a 
compensable degree within one year following discharge from 
service.  In this regard, post-service VA and private treatment 
records reflect that the Veteran was not diagnosed with colon 
cancer until March 2002, more than 30 years after his service 
discharge.  Cancer was later discovered in his lungs in June 
2006, more than 35 years after his service discharge.

The Board acknowledges the May 2007 private thorax CT scan 
report, which noted the possibility that some changes revealed in 
the Veteran's metastatic disease to the lungs could represent a 
second primary; however, the same May 2007 report went on to 
state that such changes more likely represented an atypical 
metastasis.  When cancer was first found in the Veteran's lungs 
in June 2006, it was noted that such was consistent with 
metastatic disease.  In addition, a VA physician specializing in 
oncology reviewed the claims file in May 2010 and provided 
adequate reasoning and bases for the opinion that it is unlikely 
(probability less than 50 percent) that the Veteran's currently 
diagnosed lung cancer represents a primary cancer site, and the 
opinion that the Veteran's disability picture is much more 
consistent with metastatic colon cancer.  As the VA physician's 
opinions are consistent with the other evidence of record, such 
opinions have great probative value.  Further, the Veteran's lay 
contentions regarding the onset and etiology of his current 
disability are not competent medical evidence, as the diagnosis 
and etiology of metastatic cancer requires medical expertise to 
determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's metastatic 
colon cancer to the lungs was not shown in service or for many 
years thereafter, has not been shown by competent medical 
evidence to be etiologically related to any incident of active 
service, and is not presumptively linked to Agent Orange 
exposure.  In addition, the preponderance of the competent and 
probative evidence of record does not show that the Veteran's 
currently diagnosed lung cancer represents a primary cancer site.  
Accordingly, service connection for metastatic colon cancer to 
the lungs is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for metastatic colon cancer to 
the lungs, to include as a result of exposure to herbicides, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


